
	
		II
		112th CONGRESS
		1st Session
		S. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Bingaman, Mr. Brown of Ohio, Mr.
			 Durbin, Mr. Kerry,
			 Mr. Bennet, Mrs. Gillibrand, Mr.
			 Coons, Mrs. Boxer,
			 Mr. Lautenberg, Mrs. Shaheen, and Mr.
			 Akaka) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To make America the world’s leader in clean
		  energy.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Make America the World’s Leader in
			 Clean Energy Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)promote
			 investment in clean energy jobs and industries;
			(2)free the United
			 States from dependence on oil, especially foreign oil;
			(3)reduce costs and
			 pollution by promoting energy efficiency;
			(4)promote clean
			 energy by retooling the infrastructure and workforce of the United
			 States;
			(5)ensure the
			 Federal Government is a leader in reducing pollution, promoting the use of
			 clean energy sources, and implementing energy efficient practices;
			(6)reduce harmful
			 energy-related air, land, and water pollution; and
			(7)eliminate
			 wasteful tax subsidies that promote pollution.
			
